DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed October 26, 2021, with respect to the rejection(s) of claim(s) 1-18 and 21-22 under 102 (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogawa (US 20040264837 A1; Ogawa) in view of Nair et al. (US 20200098710 A1; Nair).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 11, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 20040264837 A1; Ogawa) in view of Nair et al. (US 20200098710 A1; Nair).
Regarding claim 1, Ogawa discloses a method of manufacturing a semiconductor structure, comprising: providing a substrate (Fig. 23, 2; ¶62); depositing a first dielectric layer (Fig. 23, 3; ¶120) over the substrate; attaching a waveguide (Fig. 23, 9; ¶124) to the first dielectric layer; depositing a second dielectric layer (Fig. 23, 41; 
Ogawa is silent on and forming a conductive bump on the substrate to electrically connect the first conductive member or the second conductive member to the conductive bump.
Ogawa discloses forming a conductive terminal (Fig. 23, 17; ¶72)   on the substrate  (Fig. 23, 2; ¶62) to electrically connect the first conductive member (Fig. 23, plurality of 16 directly on layer 41; ¶75) or the second conductive member (Fig. 23, plurality of 16 directly on layer 41; ¶75) to the conductive terminal.
Nair discloses a similar device where the equivalent of Ogawa's terminals 17 are solder balls (Fig. 5, 502; ¶65) for connecting conductive members (Fig. 5, 504; ¶66) to the solder ball.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use solder balls for terminals as known material for use on connecting devices and layers. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 2, Ogawa in view of Nair the method of Claim 1, further comprising, prior to the attaching of the waveguide to the first dielectric layer, attaching the waveguide (Fig. 24, 5; ¶104 Ogawa) to a carrier (Fig. 24, 20; ¶104 Ogawa) and aligning the waveguide to a location between the first conductive member (Fig. 24, plurality of 16 directly on layer 41; ¶75 Ogawa) and the second conductive member (Fig. 24, plurality of 16 directly on layer 41; ¶75 Ogawa).
Regarding claim 7, Ogawa in view of Nair discloses the method of Claim 1, further comprising forming a third conductive member (Fig. 5, 504; ¶66 Nair) and a fourth conductive member (Fig. 5, 504; ¶66 Nair) aligned with the first conductive member (Fig. 5, 504; ¶66 Nair)  and the second conductive member (Fig. 5, 504; ¶66 Nair), respectively, wherein the third conductive member and the fourth conductive member are in contact with the waveguide (Fig. 5, 120; ¶65 Nair).
Nair discloses four conductive members aligned parallel with each other in contact with the waveguide.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a third and fourth conductive member for making a plurality of connections between the waveguide and other devices.
Regarding claim 11, Ogawa in view Nair discloses the method of Claim 1, further comprising disposing a first die (Fig. 23, 7A sending side; ¶65 Ogawa) and a second die (Fig. 23, 7B receiving side; ¶65 Ogawa) over the first conductive member (Fig. 23, 17; ¶72 Ogawa) and the second conductive member (Fig. 23, 17; ¶72 Ogawa), respectively.
Regarding claim 13, Ogawa discloses a method of manufacturing a semiconductor structure, comprising: depositing a dielectric layer (Fig. 20, 613; ¶52) over a substrate (Fig. 20, 601; ¶38); forming a first conductive member (Fig. 21, 106 or 110; ¶54) and a second conductive member (Fig. 21, 106 or 110; ¶54) over the dielectric layer; bonding a first end and a second end of a waveguide (Fig. 20, 614; ¶55) to the first conductive  member and the second conductive member, respectively; and forming a third conductive member (Fig. 21, 104 or 108; ¶64) and a fourth conductive member (Fig. 21, 104 or 108; ¶64) to contact the first end and the second end, respectively, of the waveguide; but is silent on and forming a conductive bump over the substrate to electrically connect the first conductive member or the second conductive member to the conductive bump by a conductive via.
Ogawa discloses forming a conductive terminal (Fig. 23, 17; ¶72) on the substrate  (Fig. 23, 2; ¶62) to electrically connect the first conductive member (Fig. 23, plurality of 16 directly on layer 41; ¶75) or the second conductive member (Fig. 23, plurality of 16 directly on layer 41; ¶75) to the conductive terminal by conductive vias.
At issue is using solder balls instead of terminals.
Nair discloses a similar device where the equivalent of Ogawa's terminals 17 are solder balls (Fig. 5, 502; ¶65) for connecting conductive members (Fig. 5, 504; ¶66) to the solder ball.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use solder balls for terminals as known material for use on connecting devices and layers. Also, it has been held to be within the general skill of 
Regarding claim 15, Ogawa in view of Nair discloses the method of Claim 13, further comprising: disposing a first die (Fig. 23, 7A; ¶122)and a second die (Fig. 23, 7B; ¶122) over the first conductive member (Fig. 23, plurality of 16 directly on layer 41; ¶75) and the second conductive member (Fig. 23, plurality of 16 directly on layer 41; ¶75), respectively; but is silent on and forming a conductive bump between the first die and the dielectric layer or between the second die and the dielectric layer to electrically connect the first die to the first conductive member or the second die to the second conductive member.  
Ogawa discloses forming a conductive terminal (Fig. 23, 17; ¶72) between the first die (Fig. 23, 7A; ¶122) and the dielectric layer (Fig. 23, 3; ¶120) or between the second die (Fig. 23, 7B; ¶122) and the dielectric layer (Fig. 23, 3; ¶120) to electrically connect the first die to the first conductive member (Fig. 23, plurality of 16 directly on layer 41; ¶75) or the second die to the second conductive member(Fig. 23, plurality of 16 directly on layer 41; ¶75) 
At issue is using solder balls instead of terminals.
Nair discloses a similar device where the equivalent of Ogawa's terminals 17 are solder balls (Fig. 5, 502; ¶65) for connecting die (Fig. 5,110A/110B; ¶65) to conductive members (Fig. 5, 504; ¶66).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use solder balls for terminals as known material for use on connecting devices and layers. Also, it has been held to be within the general skill of .
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 20040264837 A1; Ogawa) in view of Nair et al. (US 20200098710 A1; Nair), and further in view of Sparacin et al. (US 20080253728 A1; Sparacin).
	Regarding claim 3, Ogawa in view of Nair the method of Claim 2, further comprising detaching the carrier (Fig. 26, 20; ¶115 Ogawa) from the waveguide  (Fig. 26, 5; ¶115 Ogawa) but is silent on and performing a thermal operation on the semiconductor structure subsequent to the detachment.
	At issue is performing a thermal operation on the semiconductor structure once the waveguide is formed thereon.
	Sparacin discloses forming a waveguide structure and annealing after formation (¶149).
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to anneal a waveguide after deposition/or formation to tune the index of refraction.
	Regarding claim 4, Ogawa in view of Nair he method of Claim 1, but is silent on further comprising annealing the semiconductor structure subsequent to the attaching of the waveguide to the first dielectric layer.
	At issue is performing an annealing operation on the semiconductor structure after the waveguide is formed thereon.
	Sparacin discloses forming a waveguide structure and annealing after deposition (¶149) .
.
Claim 10, 12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 20040264837 A1; Ogawa) in view of Nair et al. (US 20200098710 A1; Nair), and further in view of Jou et al. (US 20160147088 A1; Jou).
Regarding claim 10, Ogawa in view of Nair discloses the method of Claim 1, but is silent on wherein a dielectric constant of the waveguide is substantially greater than a dielectric constant of the second dielectric layer.
Jou discloses the method of Claim 1, wherein a dielectric constant of the waveguide (Fig. 20, 614 high-k polymer; ¶56) is substantially greater than a dielectric constant of the second dielectric layer (Fig. 21, 615; ¶62 polymer).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art for the waveguide to have a higher dielectric constant than the second dielectric layer to interference or breakdown during operation.
Regarding claim 12, Ogawa in view of Nair discloses the method of Claim 1, wherein the first conductive member (Fig. 21, 104 or 108; ¶64) and the second conductive member (Fig. 21, 104 or 108; ¶64) laterally extend over the second dielectric layer (Fig. 21, 615; ¶62 polymer).
Jou discloses a first conductive member (Fig. 21, 104 or 108; ¶64) and the second conductive member (Fig. 21, 104 or 108; ¶64) laterally extend over the second dielectric layer (Fig. 21, 615; ¶62 polymer).

Regarding claim 16, Ogawa in view of Nair discloses the method of Claim 13, but is silent on further comprising forming a fifth conductive member and a sixth conductive member electrically coupled to the first end and the second end, respectively, of the waveguide.    
Jou further comprising forming a fifth conductive member (Fig. 21, 609; ¶64) and a sixth conductive member (Fig. 21, 609; ¶64) electrically coupled to the first end and the second end, respectively, of the waveguide.  (Fig. 20, 614; ¶55).  

Regarding claim 17, Ogawa in view of Nair and Jou discloses the method of Claim 16, further comprising electrically connecting the first (Fig. 1A, 104 or 108; ¶17 Jou), the second (Fig. 1A, 104 or 108; ¶21 Jou), the fifth (Fig. 21, 609; ¶54 Juo) and the sixth (Fig. 21, 609; ¶54 Jou) conductive members to ground.  (Fig. 1A, 21, 107ab; ¶19,23,54 Jou)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to ground conductive elements to prevent damaging the device.
Regarding claim 18, Ogawa in view of Nair discloses the method of Claim 13, but is silent on further comprising forming a seventh conductive member on a side of the first and the second conductive members opposite to the waveguide and electrically grounding the seventh conductive member.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to ground conductive elements to prevent damaging the device.
Claim 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 20040264837 A1; Ogawa) in view of Nair et al. (US 20200098710 A1; Nair) in view of Jeong et al. (US 20040106252; Je).
Regarding claim 5, Ogawa in view of Nair discloses the method of Claim 1, further comprising, prior to attaching the waveguide to the first dielectric layer, fabricating the waveguide in a first chamber different from a second chamber for depositing the first dielectric layer.
Je discloses prior to attaching the waveguide to the first dielectric layer, fabricating the waveguide in a first chamber different from a second chamber for depositing the first dielectric layer. (¶19, 36, 42)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a waveguide in a first chamber different from a second chamber for providing different properties to the layers without contaminating the layer with residuals from patterning other layers.
Regarding claim 6, Ogawa in view of Nair and Je discloses the method of Claim 5, wherein the fabricating of the waveguide comprises fabricating the waveguide at a 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a waveguide at a first temperature greater than a second temperature at which the first dielectric layer is deposited because temperature is parameter that produces unique characteristics specific to each layer.
Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 20040264837 A1; Ogawa) in view of Nair et al. (US 20200098710 A1; Nair) and further in view of Taylor (US 20150214425; Taylor).
Regarding claim 8, Ogawa in view Nair and Je discloses the method of Claim 7, but is silent on wherein at least a portion of the waveguide between the first conductive member and the third conductive member or between the second conductive member and the fourth conductive member is formed as a resonant cavity and conducts conversion between the electromagnetic signal and an electrical signal.
Taylor discloses a waveguide structure in an integrated circuit where the waveguide may be a resonant cavity made of a ribbed waveguide. (¶15-16)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art for the waveguide to be formed as a resonant cavity for forming evanescent-wave optical coupling.
Regarding claim 9, Ogawa in view Nair, Je, and Taylor discloses the method of Claim 8, but is silent on further comprising disposing a first die (Fig. 23, 7A sending side; ¶65 Ogawa) and a second die (Fig. 23, 7B receiving side; ¶65 Ogawa) over a first dielectric layer (Fig. 23, 14; ¶71 Ogawa), wherein at least one of the first die and the .
Allowable Subject Matter
Claims 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant art cited above discloses the claimed vias through dielectric layers disposed on the substrate rather than through the substrate.
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " … electrically connect the first conductive member or the second conductive member to the conductive bump by a conductive via extending through the substrate”, as recited in Claim 21, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816